      Case 3:21-cr-01364-JAH Document 42 Filed 09/15/21 PageID.247 Page 1 of 19



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          Case No.: 21-cr-1364-JAH
12                                     Plaintiff,
                                                        AMENDED ORDER GRANTING IN
13   v.                                                 PART AND DENYING IN PART
                                                        DEFENDANT’S MOTION FOR
14   JOHN ANDREW CRIDER,
                                                        ACCESS TO JURY AND JUROR
15                                   Defendant.         RECORDS
16
                                                        Doc. No. 17
17
18                                      INTRODUCTION
19         Pending before the Court is Defendant John Andrew Crider’s (“Defendant” or
20   “Crider”) motion for access to jury records. See Doc. No. 17. Plaintiff, the United States
21   of America (the “Government”), has filed its response in opposition. See Doc. No. 18. A
22   hearing was held on June 15, 2021. Upon review of the pleadings and consideration of the
23   arguments of counsel and the applicable law, Defendant’s motion is GRANTED in part
24   and DENIED in part.
25                                      BACKGROUND
26         Due to the nationwide COVID-19 pandemic beginning on March 17, 2020, the
27   Chief Judge of this district (Chief Judge) suspended grand jury proceedings at various
28

                                                    1
                                                                                   21-cr-1364-JAH
         Case 3:21-cr-01364-JAH Document 42 Filed 09/15/21 PageID.248 Page 2 of 19



 1   times through May 14, 2020, pursuant to the authority provided by the CARES Act. 1 On
 2   May 14, 2020, the Chief Judge provided grand jurors a letter with attached COVID-19
 3   precautions. On May 15, 2020, the Chief Judge issued an order that permitted grand jury
 4   proceedings to resume beginning on May 20, 2020, stating that the grand jury
 5   proceedings “may be conducted subject to limitations imposed by the Court in
 6   consultation with the United States Attorney’s Office.” (OJC #27.)
 7           On December 7, 2020, the Chief Judge renewed the suspension of grand jury
 8   proceedings until January 8, 2021. (OCJ #52.) On January 4, 2021, the Chief Judge
 9   issued an order extending the suspension of grand jury proceedings until January 22,
10   2021. (OCJ #52A.) On January 14, 2021, the Chief Judge again issued an order extending
11   the suspension of grand jury proceedings until February 5, 2021. (OCJ #52C.) On
12   February 1, 2021, the Chief Judge issued an order that permitted grand jury proceedings
13   to resume starting on February 8, 2021. (OCJ #58.)
14           On May 5, 2021, during the COVID-19 pandemic, a grand jury returned an
15   indictment against Crider, charging him with importation of methamphetamine in
16   violation of 21 U.S.C. §§ 952, 960. The grand jury returning the indictment was
17   impaneled on December 3, 2020. On May 26, 2021, Defendant filed a motion seeking 24
18   categories of documents relying on the Jury Selection and Service Act of 1968 and the
19   Sixth Amendment. ECF. No. 17. As an initial matter, Mr. Crider declares that he intends
20   to use the records produced to “determine whether [there is] a potentially meritorious
21   challenge” under the JSSA. Id. at 5. However, the focus of the motion seems to be
22   centered around concerns that the Clerk’s Office and the Court’s response to the
23   pandemic may have denied Defendant his Sixth Amendment right to a representative
24
25
26
     1
       On March 17, 2020, due to the COVID-19 pandemic, the Chief Judge issued an order suspending
27   grand jury proceedings until April 16, 2020. (Order of the Chief Judge (“OCJ”) #18.) On April 15, 2020,
     the Chief Judge issued an order extending the suspension of grand jury proceedings until May 16, 2020.
28   (OCJ #24.)

                                                        2
                                                                                              21-cr-1364-JAH
      Case 3:21-cr-01364-JAH Document 42 Filed 09/15/21 PageID.249 Page 3 of 19



 1   grand and petit jury. Id. at 1. He also seeks records that are described as “ministerial”
 2   which bear on grand jury procedures under Federal Rule of Criminal Procedure 6. Id.
 3                                      LEGAL STANDARD
 4         Federal Rule of Criminal Procedure (“Rule”) 6(e)(3)(E)(ii) provides that “[t]he
 5   court may authorize disclosure – at a time, in a manner, and subject to any other
 6   conditions that it directs – of a grand jury…at the request of a defendant who shows that
 7   a ground may exist to dismiss the indictment because of a matter that occurred before a
 8   grand jury [.]” Fed. R. Crim. P. 6(e)(3)(E)(ii).
 9         Disclosure of grand jury proceedings is available only by court order, and a
10   defendant bears the burden of establishing a “particularized need” or “compelling
11   necessity” for disclosure which outweighs the policy of grand jury secrecy. Fed. R. Crim.
12   P. 6(e); Douglas Oil Co. v. Petrol Stops Northwest, 441 U.S. 211, 222 (1979). “To make
13   public any part of [the grand jury’s] proceedings would inevitably detract from its
14   efficacy.” Pittsburgh Plate Glass Co. v. United States, 360 U.S. 395, 400 (1959).
15         “The proceedings before the grand jury are secret, but the ground rules by which
16   the grand jury conducts those proceedings are not” United States v. Alter, 482 F.2d 1016,
17   1029 n.21 (9th Cir. 1973). In the context of “grand jury ministerial records,” the Ninth
18   Circuit has recognized a public right “subject to the rule of grand jury secrecy, of access
19   to the ministerial records in the files of the district court having jurisdiction of the grand
20   jury.” In re Special Grand Jury (for Anchorage, Alaska), 674 F.2d 778, 780-81 (9th Cir.
21   1982).
22         The Jury Selection and Service Act of 1968 (the “JSSA”), 28 U.S.C. §§ 1861-67,
23   implements “the policy of the United States that all litigants in Federal courts entitled to
24   trial by jury shall have the right to grand and petit juries selected at random from a fair
25   cross section of the community in the district or division wherein the court convenes.” Id.
26   § 1861. This policy is consistent with the Sixth Amendment guarantee of “a jury drawn
27   from a fair cross section of the community.” United States v. Hernandez-Estrada, 749
28   F.3d 1154, 1158-59 (9th Cir. 2014). At the same time, a defendant is not entitled to a jury

                                                    3
                                                                                        21-cr-1364-JAH
      Case 3:21-cr-01364-JAH Document 42 Filed 09/15/21 PageID.250 Page 4 of 19



 1   of any particular composition. United States v. Mitchell, 502 F.3d 931, 951 (9th Cir.
 2   2007) (quoting Taylor v. Louisiana, 419 U.S. 522, 238 (1975)).
 3         Under the JSSA, each district must “devise and place into operation a written plan
 4   for random selection of grand and petit jurors “that complies with the JSSA’s procedural
 5   and substantive requirements. 28 U.S.C. § 1863(a). At the time that the indictment was
 6   returned in this case, the Southern District of California had implemented its Jury Plan in
 7   former Civil Rule 83.10. See Civil Rule 83.10 Jury Selection Plan (adopted November
 8   19, 2019). The grand jury that indicted Defendant was impaneled on December 3, 2020
 9   during the pandemic. With respect to the petit jury panel in this case, a jury trial has not
10   been set, however the Jury Plan previously contained in General Orders 147 – 147-J,
11   General Orders 626 – 626-B, and Local Rule 83.10 has been superseded and replaced by
12   the Jury Plan contained in General Orders 147-J – 147-K.
13         As an enforcement mechanism, the JSSA permits a criminal defendant to “move to
14   dismiss the indictment or stay the proceedings against him on the ground of substantial
15   failure to comply with the provisions of [the JSSA] in selecting the grand or petit jury.”
16   28 U.S.C. § 1867(a). Such a motion may be brought to establish either a violation of the
17   basic fair cross section right, see United States v. Patel, 996 F.2d 1229 (9th Cir. 1993), or
18   a “substantial failure to comply” with the specific procedures required by the Act, see
19   United States v. Erickson, 75 F.3d 470, 477 (9th Cir. 1996). The JSSA bars access to
20   “[t]he contents of records or papers used by the jury commission or clerk in connection
21   with the jury selection process” while a case is pending, except “as may be necessary in
22   the preparation of a motion” by a party claiming a violation of the JSSA. 28 U.S.C. §
23   1867(f). The defendant “shall be allowed to inspect, reproduce, and copy such records or
24   papers at all reasonable times during the preparation and pendency of such a motion.” Id.
25         The U.S. Supreme Court has observed that, under § 1867(f), “a litigant has
26   essentially an unqualified right” to inspect the jury selection materials described therein.
27   Test v. United States, 420 U.S. 28, 30 (1975). As the Supreme Court has explained,
28   “without inspection, a party almost invariably would be unable to determine whether he

                                                   4
                                                                                       21-cr-1364-JAH
      Case 3:21-cr-01364-JAH Document 42 Filed 09/15/21 PageID.251 Page 5 of 19



 1   has a potentially meritorious jury challenge.” Id.; see also United States v. Beaty, 465
 2   F.2d 1376, 1382 (9th Cir. 1972) (holding that defendant had a right to make the
 3   inspection before he made a motion to challenge the jury under § 1867(a)”). Moreover,
 4   access to the relevant records may not be conditioned on a defendant first showing a
 5   probability of success on the merits of the jury challenge. Id. at 1380-81; see also United
 6   States v. Diaz, 235 F.R.D. 470, 477 (N.D. Cal. 2006). However, the JSSA “is not a
 7   license for litigants to rummage at will through all jury-related records maintained by the
 8   Clerk of Court.” United States v. Rice, 489 F.Supp.2d 1312, 1316 (S.D. Ala. 2007).
 9         Defendant seeks the requested documents (detailed below) in order to determine
10   whether to file a motion challenging the selection of the grand jury under 28 U.S.C. §
11   1867(a). In this regard, he seeks to exercise his unqualified right to records or papers that
12   were used by the Clerk to determine the composition of the grand jury that indicted him.
13   In addition to relying on his unqualified right to records, Defendant also asserts that the
14   COVID-19 pandemic, “specifically the different experiences of and reactions to the
15   pandemic among specific groups, as well as changes in Southern District policy in response
16   to the virus – has raised additional reason for concern.”
17                                         DISCUSSION
18      A. Request for Records
19            1. Petit Juror Records
20         The jury trial date in this case has not been set. As such, the date when petit jurors
21   will be summoned is not currently known. Therefore, Defendant’s request for information
22   sought to challenge the selection of the petit jury is DENIED without prejudice in that
23   the requests are premature. Consequently, to the extent any of Defendant’s requests are
24   granted, they are granted only with respect to the grand jury that returned the indictment in
25   Defendant’s case.
26            2. Grand Juror Records
27         While the Defendant has an unqualified right to the “records or papers used by
28   the…clerk in connection with the jury selection process,” in order to determine whether to

                                                   5
                                                                                     21-cr-1364-JAH
      Case 3:21-cr-01364-JAH Document 42 Filed 09/15/21 PageID.252 Page 6 of 19



 1   file a motion under § 1867(a), the parties disagree as to what qualifies as a “record” or
 2   “paper” under the JSSA. Accordingly, the Court will address each of the requested
 3   documents in turn.
 4        1) The Juror Selection Plan for the Southern District of California in effect at the
 5            time the grand jurors were summoned in this case, or confirmation that the plan
 6            utilized to summon the December 3, 2020 grand jury was the plan previously
 7            codified in its entirety at (former) Local Civil Rule 83.10.
 8         The Government does not oppose this request but notes that it is moot “because the
 9   current and former Jury Selection Plans are available on the Court’s public website.” The
10   Court agrees with the Government. The request is DENIED as moot. All juror plans
11   effective as of December 3, 2020, when the grand jury that indicted Defendant was
12   impaneled, are available on the Court’s public website.
13        2) Any temporary Juror Selection Plan or Order utilized to accommodate the
14            ongoing COVID-19 pandemic.
15         The Court has been informed by the Clerk of Court (the “Clerk”) that there have
16   been no temporary Juror Selection Plans or Orders used to accommodate the pandemic.
17   The request is DENIED as moot.
18        3) Any Divisional or District AO-12 or JS-12 forms created which relate to the
19            Master Jury Wheel and the Qualified Jury Wheel that were used to summon grand
20            jurors in the case.
21         The Court is informed that the AO-12 for 2020 has been completed. The request is
22   GRANTED. The Clerk shall provide Defendant the 2020 AO-12 form.
23        4) Any other statistical or demographic analyses produced to ensure the quality of
24            the Master Jury Wheel and Qualified Jury Wheel used to summon grand jurors
25            in this case, and to ensure those Wheels complied with applicable law and the
26            Constitution.
27         The Court has been informed by the Clerk that there are no statistical or demographic
28   analyses produced other than the AO-12 forms. This request is DENIED.

                                                  6
                                                                                   21-cr-1364-JAH
      Case 3:21-cr-01364-JAH Document 42 Filed 09/15/21 PageID.253 Page 7 of 19



 1        5) The date when the Master Jury Wheel that was used to summon grand jurors in
 2               this case was refilled.
 3         The Government does not oppose this request, but notes it is moot because the
 4   information is contained on the AO-12 forms. This Court agrees. The Defendant will obtain
 5   the information sought when the 2020 AO-12 form is produced pursuant to this Court’s
 6   Order with respect to Request #3. Accordingly, this request is DENIED as moot.
 7        6) The “general notice for public review…explaining the process by which names
 8               are periodically and randomly drawn,” 28 U.S.C. § 1864(a), or confirmation that
 9               (former) Local Civil Rule 83.10 fulfills that obligation in its entirety.
10         The Court has been informed by the Clerk that the general notice is posted on the
11   court website and the bulletin board located outside of the Clerk’s office, in compliance
12   with Local Civil Rule 83.10. The request is DENIED as moot.
13        7) The date when grand jurors were summoned and/or impaneled in this case.
14         The Government does not oppose this request. However, the Court is informed by
15   the Clerk that the same information is contained in the AO-12 forms. Thus, the Defendant
16   will obtain the information when the 2020 AO-12 form is produced pursuant to this Court’s
17   Order. Accordingly, this request is DENIED as moot.
18        8) The number of persons summoned from the Qualified Jury Wheel to be
19               considered as grand jurors in this case.
20         The Government does not oppose this request. The request is GRANTED. The
21   Clerk of Court shall provide this information relating to the Grand Jury to the extent it is
22   retained.
23        9) The calculations of proportionality as described in (former) Local Civil Rule
24               83.10(d)(3).
25         The Government opposes this request as not necessary for the preparation for a
26   motion under § 1867(a), but also argues that such calculation is a “non-juror selection
27   record.” However, former Local Civil Rule 83.10(d)(3) provided that “random selections
28   of names from the master jury wheel, including source lists by data computer personnel,

                                                     7
                                                                                         21-cr-1364-JAH
      Case 3:21-cr-01364-JAH Document 42 Filed 09/15/21 PageID.254 Page 8 of 19



 1   must ensure that each county within the district is substantially proportionately represented
 2   in the master wheel in accordance with 28 U.S.C. § 1863(b)(3).” Civ. L.R. 83.10(d)(3)
 3   (former). The Court therefore finds that any calculation of proportionality in the master
 4   jury wheel “used by the Clerk in connection with the jury selection process shall be
 5   provided by the Clerk.” See United States v. Ramirez-Ortiz, 20-CR-2667-GPC, ECF. No.
 6   39 at 10 (S.D. Cal. April 2021) (quoting 28 U.S.C. § 1867(f)). The calculation may support
 7   a grand jury challenge under the JSSA based on a substantial deviation from the court’s
 8   Jury Selection Plan or a fair cross-section claim. Id. (citations omitted).
 9         The request is GRANTED to the extent the Clerk’s Office retains this information
10   with respect to the master jury wheel from which Defendant’s grand jury was drawn.
11   However, the Clerk shall not be required to undertake any new calculations. See Id.; United
12   States v. Corbett, No. 20-CR-213(KAM), 2020 WL 5803243, at *9 (E.D.N.Y. Aug. 21,
13   2020), reconsideration denied, No. 20-CR-213(KAM), 2020 WL 5802315 (E.D.N.Y. Sept.
14   29, 2020); United States v. Fitzgerald, No. 1:17-CV-00506, 2021 WL 1206556, at *3 (D.
15   Md. Mar. 31, 2021).
16        10) The calculations of proportionality as described in (former) Local Civil rule
17             83.10(e)(7)(A).
18         This request is GRANTED with respect to the qualified jury wheel from which
19   Defendant’s grand jury was drawn, for the same reasons and to the same extent as ordered
20   in Request #9.
21       11) The Master Wheel as described in (former) Local Civil Rule 83.10(d), in
22             electronic and accessible form.
23         This request seeks personal identifying information of the jurors pursuant to a
24   protective order. While Defendant argues that the information is necessary for his expert
25   to track jurors though different datasets, other courts considering the request have refused
26   such disclosure of personally identifying information. See e.g., United States v. Ramirez-
27   Ortiz; United States v. Todd, No. 20-CR-256 (KAM), 2020 WL 5981673, at *3 (E.D.N.Y.
28   Oct. 8, 2020); Fitzgerald, 2021 WL 1206556, at *3; Cloud, 2020 WL 4381608, at *5–6;

                                                   8
                                                                                     21-cr-1364-JAH
      Case 3:21-cr-01364-JAH Document 42 Filed 09/15/21 PageID.255 Page 9 of 19



 1   United States v. Shader, 472 F. Supp. 3d 1, 4 (E.D.N.Y. 2020). The Court agrees with the
 2   rationale in the above cited cases and finds that personal identifying information such as
 3   the juror’s name, address, and exact date of birth is unnecessary for the preparation of
 4   Defendant’s motion. Ramirez-Ortiz at 11.
 5         Additionally, the Court specifically agrees with the rationale supporting a finding
 6   that such information, when redacted, may be useful in the preparation of a motion that
 7   challenges the procedures under the JSSA or that presents a fair cross-section of the
 8   community claim, and that Defendant need not present an articulable claim before gaining
 9   access to the materials. See id. at 11-12; see also, Beaty, 465 F.2d at 1382. Accordingly,
10   this request is GRANTED in part and DENIED in part. The Clerk is directed to produce
11   to the Defendant the following information contained on the master jury wheel from which
12   the grand jury that returned the indictment in Defendant’s case originated: juror number,
13   race, gender, Hispanic or other ethnicity, year of birth, county, and zip code in which the
14   juror resides. The Clerk shall redact and not provide or disclose the jurors’ names,
15   addresses, dates of birth (other than year), and any other personal identifying information.
16       12) The Qualified Jury Wheel as described in (former) Local Civil Rule 83.10(e), in
17            electronic and accessible form.
18         The request is GRANTED in part and DENIED in part for the same reasons
19   contained in the Court’s consideration of Request #11. The Clerk is directed to produce to
20   the Defendant the following information contained on the qualified jury wheel from which
21   the grand jury that returned the indictment in Defendant’s case originated: juror number,
22   race, gender, Hispanic or other ethnicity, year of birth, county, and zip code in which the
23   juror resides. The Clerk shall redact and not provide or disclose the jurors’ names,
24   addresses, dates of birth (other than year), and any other personal identifying information.
25       13) Any new Master Wheel and Qualified Wheel, if different wheels were used to
26            select the petit jury as compared to the December 3, 2020 grand jury.
27         For the reasons stated in section A.1. above, this request is DENIED as premature.
28

                                                  9
                                                                                     21-cr-1364-JAH
     Case 3:21-cr-01364-JAH Document 42 Filed 09/15/21 PageID.256 Page 10 of 19



 1       14) Status Codes for potential jurors who were selected from the Master Jury Wheel
 2            for qualification but either had their qualification form returned by the postal
 3            service, did not respond, or were disqualified or exempted from jury service.
 4         The Government opposes this request, arguing that this information would not be
 5   relevant to a motion under § 1867. While the Government may be correct that disclosure
 6   of such records is not permitted for minor violations of the JSSA, Diaz, 236 F.R.D. at 483,
 7   Defendant cannot determine whether any violation is substantial or minor without access
 8   to the underlying information. The Court finds that the information may demonstrate
 9   whether the district’s juror selection process causes jurors from particular groups to be
10   disproportionately disqualified or excused from jury service, or whether any differences
11   are due to response rates. Ramirez-Ortiz at 13 (citing Todd, 2020 WL 5981673, at *5;
12   Fitzgerald, 2021 WL 1206556, at *6). Additionally, the information would be relevant to
13   a claim that the jury selection process substantially fails to comply with the JSSA. Id.
14   (citing United States v. Holmes, 18-CR-00258-EJD-1, 2020 WL 5408163, at *5; cf. United
15   States v. Erickson, 75 F.3d 470, 477 (9th Cir. 1996)).
16         Accordingly, the request is GRANTED in part and DENIED in part, and the Clerk
17   is directed to produce to the defendant the following Status Code information contained on
18   the master jury wheel from which the grand jury that returned the indictment in
19   Defendant’s case originated: juror number, race, gender, Hispanic or other ethnicity, year
20   of birth, county, and zip code in which the juror resides. The Clerk shall redact and not
21   provide or disclose the jurors’ names, addresses, dates of birth (other than year), and any
22   other personal identifying information.
23       15) All persons and their juror status for persons whose juror summons and
24            qualification form were not returned or returned as undeliverable.
25         This request is GRANTED in part and DENIED in part, for the reasons outlined
26   contained in the Court’s consideration of Requests #11 and #14, and the Clerk is directed
27   to produce to the Defendant the following information relating to the grand jury that
28   returned the indictment in Defendant’s case: juror number, race, gender, Hispanic or other

                                                 10
                                                                                    21-cr-1364-JAH
     Case 3:21-cr-01364-JAH Document 42 Filed 09/15/21 PageID.257 Page 11 of 19



 1   ethnicity, year of birth, county, and zip code in which the juror resides. The Clerk shall
 2   redact and not provide or disclose the jurors’ names, addresses, dates of birth (other than
 3   year), and any other personal identifying information.
 4        16) All persons summoned to appear in the Clerk’s Office to complete a personal
 5             interview with the Clerk as described in (former) Local Civil Rule
 6             83.10(d)(7)(C).
 7         The Court is informed by the Clerk that the court does not summon individuals to
 8   appear for personal interviews. The request is DENIED.
 9        17) All persons selected as potential grand jurors in this case.
10         The Government opposes this request insofar as Defendant seeks information of
11   persons actually selected as grand jurors in this case, and further argues that it is otherwise
12   duplicative of Request #12. The Court finds the information requested qualifies as a record
13   used by the Clerk in connection with the jury selection process under § 1867(f).
14   Furthermore, such information may assist Defendant in preparation of a challenge under
15   the JSSA. Accordingly, the request is GRANTED, and the Clerk is directed to produce to
16   the Defendant the following information as to all persons selected as potential grand jurors
17   for the grand jury that returned the indictment in Defendant’s case: juror number, race,
18   gender, Hispanic or other ethnicity, year of birth, county, and zip code in which the juror
19   resides. The Clerk shall redact and not provide or disclose the jurors’ names, addresses,
20   dates of birth (other than year), and any other personal identifying information of all
21   persons so selected.
22        18) The sources of data in electronic form for the Master Jury Wheel used to summon
23             grand jurors in this case as described in (former) Local Civil Rule 83.10(d)(1)-
24             (2).
25         The Court finds this information qualifies as a record used by the Clerk in connection
26   with the jury selection process that may be necessary for the preparation of a motion
27   challenging the creation of the master wheel. 18 U.S.C. § 1867(f); cf. Ramirez-Ortiz at 15;
28   United States v. Eldarir, No. 20-CR-243 (LDH), 2020 WL 6545894, at *5 (E.D.N.Y. Nov.

                                                   11
                                                                                       21-cr-1364-JAH
     Case 3:21-cr-01364-JAH Document 42 Filed 09/15/21 PageID.258 Page 12 of 19



 1   6, 2020); Shader, 472 F. Supp. 3d at 6; Cloud, 2020 WL 4381608, at *5. Accordingly, the
 2   request is GRANTED.
 3        19) The juror qualification and/or summons forms for persons summoned to
 4             potentially become grand or petit jurors in this case.
 5         For reasons previously stated, this request is DENIED as to persons summoned to
 6   potentially become petit jurors.
 7         As to the grand jury that returned the indictment in this case, the Court finds that this
 8   information is not protected from disclosure under Federal Rule of Criminal Procedure
 9   6(e), because juror qualification forms are used to determine whether an individual will be
10   qualified to serve on a grand jury prior to any grand jury being impaneled. Ramirez-Ortiz
11   at 16. Accordingly, the Court finds that portions of this request should be disclosed. The
12   request is GRANTED, and the Clerk is directed to produce to the Defendant the following
13   information relating to the forms for persons summoned to potentially become grand jurors
14   in Defendant’s case: juror number, race, gender, Hispanic or other ethnicity, year of birth,
15   county, and zip code in which the juror resides. The Clerk shall redact and not provide or
16   disclose the jurors’ names, addresses, dates of birth (other than year), and any other
17   personal identifying information of all persons so selected. In addition, due to privacy
18   concerns surrounding the distribution and production of this information outside of the
19   Clerk’s Office, the Clerk is directed to permit inspection of these forms/information in the
20   Clerk’s Office by defense counsel, subject to the terms of the Protective Order in this case
21   (filed separately).
22        20) Any temporary or alternative juror qualification and/or summons forms utilized
23             to accommodate the ongoing COVID-19 pandemic.
24         The Court is informed by the Clerk that no temporary or alternative juror
25   qualification forms were used during the pandemic. Accordingly, the request is DENIED.
26        21) The disposition of each summoned grand juror in this case as to excusal,
27             deferment, disqualification, or selection.
28

                                                   12
                                                                                       21-cr-1364-JAH
     Case 3:21-cr-01364-JAH Document 42 Filed 09/15/21 PageID.259 Page 13 of 19



 1         The request is GRANTED in part and DENIED in part, for the same reasons
 2   referenced herein, and the Clerk is directed to produce to the Defendant the information
 3   relating to the grand jury that returned the indictment in Defendant’s case, to the extent it
 4   is retained: juror number, race, gender, Hispanic or other ethnicity, year of birth, county,
 5   and zip code in which the juror resides. The Clerk shall redact and not provide or disclose
 6   the jurors’ names, addresses, dates of birth (other than year), and any other personal
 7   identifying information of all persons.
 8       22) The attendance record and reason for absence by date for each grand juror.
 9         The Court finds that a balance must be struck between adhering to the juror secrecy
10   doctrine and protecting future grand jurors’ ability to freely deliberate on the one hand and
11   permitting Defendant to examine the composition of the grand jury and reasons for
12   absences to determine whether COVID-19 caused the district to deviate from its jury
13   selection plan on the other. See Ramirez-Ortiz at 19. The Court further finds that such a
14   balance is met when personal identifying information is redacted from such attendance
15   records. Id. (citing United States v. Morrell-Corrada, Cr. No. 04-160 (PG), 2004 WL
16   7336971, at *3 (D.P.R. Nov. 9, 2004)). The request is GRANTED in part and DENIED
17   in part. The Clerk is directed to produce to the Defendant the following information
18   contained in the attendance records for December 3, 2020 through May 5, 2021 relating to
19   the grand jury that returned the indictment in Defendant’s case, to the extent it is retained:
20   juror number, race, gender, Hispanic or other ethnicity, year of birth, county, and zip code
21   in which the juror resides. The Clerk shall redact and not provide or disclose the jurors’
22   names, addresses, dates of birth (other than year), and any other personal identifying
23   information of all persons.
24       23) All persons who were selected to sit on the grand jury but were subsequently
25             replaced, and all persons selected to replace them. The data should include who
26             replaced whom, and whether the replacement juror was selected as an alternate
27             under (former) Local Civil Rule 83.10(e)(7)(A) and/or Federal Rule of Criminal
28             Procedure 6(a)(2).

                                                   13
                                                                                      21-cr-1364-JAH
     Case 3:21-cr-01364-JAH Document 42 Filed 09/15/21 PageID.260 Page 14 of 19



 1         The request is GRANTED in part and DENIED in part, for the same reasons stated
 2   in Request #22. The Clerk is directed to produce to the Defendant the following
 3   information, to the extent it is available, relating to the grand jury that returned the
 4   indictment in Defendant’s case: juror number, race, gender, Hispanic or other ethnicity,
 5   year of birth, county, and zip code in which the juror resides. The Clerk shall redact and
 6   not provide or disclose the jurors’ names, addresses, dates of birth (other than year), and
 7   any other personal identifying information of all persons.
 8        24) Any communications with potential grand jurors related to the COVID-19
 9             pandemic that were not delivered “before the grand jury” in the meaning of Rule
10             6(e). This includes any written communications from the Court or the U.S.
11             Attorney’s Office.
12         The Court finds that this request is relevant to Defendant’s theory that COVID-19
13   may have impacted the district’s procedures such that jurors were disparately impacted or
14   may have otherwise resulted in deviations from the jury selection plan. Ramirez-Ortiz at
15   20. Accordingly, the request falls under 18 U.S.C. § 1867(f) and is GRANTED. The Clerk
16   and the U.S. Attorney’s Office shall produce any communications to grand jurors or
17   potential grand jurors considered or selected to sit on the grand jury that returned the
18   indictment in Defendant’s case. The Clerk shall redact and not provide or otherwise
19   disclose the jurors’ names, addresses, dates of birth (other than year), and any other
20   personal identifying information of all persons.
21      B. Requests for Grand Jury Materials
22         Defendant has requested access to “any and all information concerning any
23   procedural changes to the grand jury as a result of the COVID-19 pandemic, between
24   March 2020 and the present, that applied to the December 2020 grand jury” including but
25   not limited to:
26         (a) “the charges, instructions, and directions grand jurors have received regarding
27         their ability to request witnesses or evidence,”
28

                                                  14
                                                                                    21-cr-1364-JAH
     Case 3:21-cr-01364-JAH Document 42 Filed 09/15/21 PageID.261 Page 15 of 19



 1         (b) “the charges, instructions, and directions grand jurors have received regarding
 2         whether there are any limitations on which witnesses or evidence the grand jury may
 3         request, e.g., whether they are permitted to call non-government witnesses,”
 4         (c) “the charges, instructions, or directions grand jurors received for the process by
 5         which they may call non-government witnesses during the pandemic,”
 6         (d) “a transcript of the instructions given in his case,”
 7         (e) “whether witnesses testify in person, over video or teleconference, or both,”
 8         (f) “whether video teleconferencing or teleconferencing is utilized in any other way
 9         for grand jury proceedings,” and
10         (g) “what precautions are taken to protect live witnesses before the grand jury from
11         spreading or contracting the virus.”
12         With respect to Defendant’s requests (a-g), the Court has considered the rationale in
13   Judge Moskowitz’s decision in United States v. Gibbs, 20-cr-2237, ECF. No. 34 at 4-10
14   (S.D. Cal. Jan 25, 2021), and finds it persuasive. Therefore, the Court adopts that rationale
15   in the instant case. Specifically, the Court finds that since Defendant is entitled to the
16   impaneling instructions given to the grand jury by the Court on December 3, 2020, see
17   Alter, 482 F.2d at 1029 n.21, he is also entitled to any supplemental or modifying
18   instructions by extension. Gibbs at 4. However, without first establishing a non-speculative
19   particularized need, Defendant is not entitled to any case-specific instructions by any
20   Assistant United States Attorney (“AUSA”) appearing before the grand jury, because such
21   instructions may potentially reveal the substance of the grand jury proceedings or would
22   place an undue burden on the Government to practically extricate them from the substance
23   of such proceedings. Id. (citing United States v. Stepanyan, 2016 WL 4398281, at *2 (N.D.
24   Cal. Aug. 18, 2016).
25         Accordingly, with respect to Request (a), the Court finds that Defendant is entitled
26   to any and all information concerning any procedural changes provided to the December
27   3, 2020 Grand Jury as a result of the pandemic including: (i) any letters or other
28   communication from the Chief Judge to the grand jury and any attachments, (ii) any written

                                                   15
                                                                                     21-cr-1364-JAH
         Case 3:21-cr-01364-JAH Document 42 Filed 09/15/21 PageID.262 Page 16 of 19



 1   and/or oral supplements thereto, and (iii) any general non-case specific instructions
 2   provided by an AUSA as to the procedures of the December 3, 2020 grand jury proceedings
 3   during the COVID-19 pandemic—including any general instructions relating to the grand
 4   jury’s ability to call witnesses and request evidence—from December 3, 2020 to May 5,
 5   2021. 2
 6            With respect to requests (b-c), the Court finds again that Defendant is entitled to any
 7   General Instructions—including any general instructions relating to any limitations on the
 8   grand jury’s ability to call witnesses and request evidence and the process of calling non-
 9   government specific witnesses—made to this specific impaneled grand jury from
10   December 3, 2020 to May 5, 2021.
11            With respect to Request (d), the Court recognizes that while the Ninth Circuit has
12   not decided whether legal instructions to a grand jury are presumed secret as a matter of
13   law, the district courts are split on the issue. See United States v. Pac. Gas & Elec. Co.,
14   2015 WL 3958111, at *12 (N.D. Cal. June 29, 2015) (“A split of authority has developed
15   regarding whether the legal instructions provided by the prosecutor to the grand jury are
16   the kind of ‘ground rules’ subject to disclosure, or rather whether they go to the substance
17   of the grand jury's deliberation and are therefore afforded a presumption of secrecy. The
18   Ninth Circuit has not yet addressed this precise question.”). Compare United States v.
19   Morales, 2007 WL 628678, at *4 (E.D. Cal. Feb. 28, 2007) (declining to extend Alter’s
20   “ground rules” exception to grand jury secrecy to a prosecutor’s legal instructions) with
21   United States v. Belton, 2015 WL 1815273, at *3 (N.D. Cal. Apr. 21, 2015) (“The legal
22   instructions given to the grand jury regarding the charges on which they are deliberating
23   are a part of the ‘ground rules’ by which the grand jury conducts its proceedings. The
24   instructions do not reveal the substance of the grand jury's deliberative process or other
25   information that would compromise the secrecy that Rule 6 seeks to protect. Therefore,
26
27
     2
      The Court will refer to these documents, cumulatively with the original impaneling instructions, as the
28   “General Instructions.

                                                        16
                                                                                                21-cr-1364-JAH
     Case 3:21-cr-01364-JAH Document 42 Filed 09/15/21 PageID.263 Page 17 of 19



 1   Defendant is entitled to disclosure of these instructions even without a showing of
 2   particularized need.”).
 3         Whether the legal instructions provided by the prosecutor are the kind of ground
 4   rules subject to disclosure, or whether they go to the substance of the grand jury’s
 5   deliberation on a particular case, and are therefore presumed secret, depends on the content
 6   of the instructions themselves. Ramirez-Ortiz at 25. Here, the Court finds Judge
 7   Moskowitz’s rationale in Gibbs persuasive and again adopts that rationale in the instant
 8   case. Gibbs at 8. Specifically, the Court finds “instructions by an Assistant U.S. Attorney
 9   in this case may have been discrete and easily severable from the substance of the
10   proceedings or may have been inextricably embedded in or dispersed throughout an
11   Assistant U.S. Attorney’s substantive presentation.” Id. Accordingly, the Court holds that
12   an in-camera review of the transcript of the entire proceedings before the grand jury in
13   only this case is warranted. Id. After conducting its in-camera review, the Court will
14   determine whether disclosure of the transcript of the instructions in this case is appropriate.
15         With respect to Requests (e-g), the Court finds that Defendant has failed to establish
16   a non-speculative particularized need entitling him to such information. Furthermore, the
17   Court finds that neither 1) the manner in which witnesses could testify, 2) whether
18   teleconferencing or video teleconferencing was utilized during grand jury proceedings, nor
19   3) the precautions taken to protect live witnesses before the grand jury, are relevant to a
20   motion to dismiss the indictment. Considering the breadth of grounds by which a grand
21   jury may indict, none of the requested information could meaningfully be the basis for a
22   motion to dismiss the indictment. Gibbs at 9 (citing United States v. Al Mudarris, 695 F.2d
23   1182, 1185 (9th Cir. 1983) (“[i]t is well settled that an indictment may be based solely on
24   hearsay,” and “[t]he prosecutor has no duty to present to the grand jury all matters bearing
25   on the credibility of witnesses or any exculpatory evidence”)).
26         Accordingly, Requests (a-c) are GRANTED in part, subject to the exclusion of
27   case-specific instructions as detailed above. Requests (e-g) are DENIED as moot or
28   irrelevant due to Defendant’s failure to establish a non-speculative, particularized need

                                                   17
                                                                                       21-cr-1364-JAH
     Case 3:21-cr-01364-JAH Document 42 Filed 09/15/21 PageID.264 Page 18 of 19



 1   entitling him to such information. Additionally, the information requested is not relevant
 2   for an inspection to determine whether Defendant potentially has a meritorious grand jury
 3   challenge.
 4                                        CONCLUSION
 5         For the foregoing reasons, IT IS HEREBY ORDERED that:
 6      1. As to Defendant’s requests for records relating to the Petit Jury, specifically
 7         including a portion of Request #19, the Requests are DENIED as premature;
 8      2. As to Defendant’s Requests for Grand Jury Records found in Requests #1-2 and 5-
 9         7, the Requests are DENIED as moot;
10      3. As to Defendant’s Request for Grand Jury Records found in Requests #4, 16, and
11         20, the Requests are DENIED;
12      4. As to Defendant’s Requests for Grand Jury Records found in Requests #3, 8-10, 17-
13         19, and 24, the Requests are GRANTED;
14      5. As to Defendant’s Requests for Grand Jury Records found in Requests #11-12, 14-
15         15, and 21-23 the Requests are GRANTED in part and DENIED in part.
16         For the foregoing reasons, IT IS FURTHER ORDERED that the Government shall
17   produce to Defendant any and all information concerning any procedural changes provided
18   to the December 3, 2020 Grand Jury as a result of the pandemic including:
19      1. The impaneling instructions given to the grand jury in this case at the time it was
20         impaneled on December 3, 2020;
21      2. Any letters given to the grand jurors by the Chief Judge or the U.S. Attorney’s Office
22         with any attached COVID-19 precautions, and any written or oral supplement
23         thereto; and
24      3. Any general instructions by an AUSA to the impaneled grand jury hearing this case,
25         from the time it was impaneled on December 3, 2020 to the date of the indictment,
26         on May 5, 2021, as to procedures before the grand jury in response to the COVID-
27         19 pandemic—including any and all general non-case-specific instructions relating
28

                                                 18
                                                                                    21-cr-1364-JAH
     Case 3:21-cr-01364-JAH Document 42 Filed 09/15/21 PageID.265 Page 19 of 19



 1         to the grand jury’s ability to call witnesses and non-government witnesses and
 2         request evidence.
 3         IT IS FURTHER ORDERED that the prosecutor assigned to this case shall
 4   communicate, by email or other U.S. Attorney’s Office Criminal Division communication
 5   network with any and all AUSAs who presented cases before this grand jury from
 6   December 3, 2020 to May 5, 2021 to determine whether any AUSA provided the subject
 7   grand jury with any general instructions on how the grand jury would proceed in light of
 8   the COVID-19 pandemic, including instructions on jurors’ ability to call witnesses and
 9   request evidence. In the event any AUSA replies in the affirmative, the transcript of those
10   instructions must be obtained and be provided to the defense counsel. To the extent the
11   Government believes any such instructions are case-specific as opposed to general
12   instructions, the Government may submit the transcripts to the Court for in camera review.
13         IT IS FURTHER ORDERED that the Clerk shall produce the information and
14   materials ordered to be disclosed, under the terms and conditions provided herein, within
15   five (5) weeks of the date of this Order. Defense counsel shall confer with the Clerk to
16   plan for the inspection or review of the materials requested and ordered to be inspected in
17   Request #19.
18         IT IS FURTHER ORDERED that all materials to be disclosed pursuant to this
19   Order shall be subject to the terms of the Protective Order (filed separately) in this case.
20         IT IS SO ORDERED.
21
22   DATED: September 15, 2021
23
24                                                  _________________________________
                                                    JOHN A. HOUSTON
25
                                                    UNITED STATES DISTRICT JUDGE
26
27
28

                                                   19
                                                                                      21-cr-1364-JAH
